 INTL.BROTHERHOOD OF TEAMSTERS 584125Local Union No. 584, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of AmericaandThe Hertz Corporation. Case29-CD-171October 28, 1975DECISION AND ORDERBY CHAIRMANMURPHY ANDMEMBERSFANNING AND JENKINSUpon charges filed by The Hertz Corporation,herein calledHertz, the General Counsel of theNational Labor Relations Board, by the RegionalDirector for Region 29, issued a complaint onSeptember 27, 1974, against Local Union No. 584,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, hereincalled Local 584 or''Respondent, alleging that theRespondent had engaged in and was engaging inunfair labor practices within the meaning of Section8(b)(4)(ii)(D) of the National Labor Relations Act, asamended. In substance, the complaint alleges thatthe Respondent has violated the Act by engaging inthreats to picket and to stop work at Hertz' service,repair, and maintenance facilities located at 565758th Street and 5624 58th Street, Maspeth, Queens,city and State of New York, with an object of forcingand requiring Hertz to continue to assign the work ofservicing and repairing nonmilk trucks at the abovefacilities to employees who are members of Respon-dent rather than to employees who are members ofLocal Union No. 447 of District 15 of the Interna-tionalAssociation ofMachinists and AerospaceWorkers, AFL-CIO (herein called Local 447, IAM).The Respondent filed an answer to the complaint,denying the commission of any unfair labor practice.A hearing was held on November 4, 1974, in theabove-entitledproceedingbeforeAdministrativeLaw Judge Ivar H. Peterson of the National LaborRelations Board, at which time certain exhibits werereceived into evidence and certain stipulations wereentered into on the record. Pursuant to the stipula-tions, the parties agreed that the current collective-bargaining agreement between The Hertz Corpora-tion and Respondent Union, Local 584, be admittedinto evidence a$ General Counsel's Exhibit 2. Theyfurther agreed to waive the filing of briefs to theAdministrative Law Judge and to submit the matterdirectly to the Board.IOn July 23, 1974, in a proceeding pursuant to Sec. 10(k), the Boardissued itsDecision and !Determination of Dispute (212 NLRB 532 (1974)) towhich it concluded that employees of Hertz who are represented by Local447, IAM,'were entitledto perform the disputed work.2Case 29-CD-170 was severed from this proceeding on September 27,1974Thereafter, on April 28, 1975, the parties filed ajoint motion to transfer the proceeding directly to theBoard in which they agreed that the record in thisproceeding shall consist of the transcript and exhibitsin the 10(k) hearing' in Cases 29-CD-170 and 29-CD-171,2 the complaint, Respondent's answer,3 andthe transcript and exhibits in the instant case. Theywaived the issuance of an Administrative LawJudge's Decision and the filing of exceptions thereto,and moved that the Board issue its Decision andOrder based upon the record. They requested thattheBoard set a time for the filing of briefs.Thereafter briefs were filed by the Respondent4 andLocal 447, 1AM.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardmakes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe parties stipulated that The Hertz Corporationis a Delaware corporation with its principal place ofbusiness located at 660 Madison Avenue, New York,New York, and with numerous other' places ofbusiness, including garagemaintenance facilitieslocated at 5624 58th Street and 5657 58th Street,Maspeth, Queens, New York, and in all 50 States ofthe United States, where it is primarily engaged inthe rental and lease of automobiles and trucks.During the past year it derivedgrossrevenue from itsleaseand rental servicesin excessof $1 million andhas purchasedin excessof $50,000 worth of cars andtrucks directly from firms located outside the State ofNew York. The parties stipulated and we find thatHertz is engaged in commerce within the meaning oftheAct; and we find that it will effectuate thepolicies of the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Local 447and Local 584 are labor organizations within themeaning of Section 2(5) of the Act.3For purposes of the motion to transfer the case to the Board,Respondent amended its answer to admit that it had in fact engaged in thealleged 8(b)(4)(ii)(D)conduct4To the extent that Respondent's brief may be taken as a request forreconsideration of the Board's determination in the prior proceeding, suchrequest plainly lacks ment and is hereby denied.221 NLRB No. 18 126DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.UNFAIR LABOR PRACTICESA.Background and Facts of the DisputeThe Employer has had a series of collective-bargaining agreements with Local 447 since it tookover the business of Metropolitan Distributors, Inc.,herein calledMetropolitan, in 1955. At that time, itassumed the then existing contract that Metropolitanhad with Local 447. Prior agreements like the currentagreement cover the approximately 300 maintenancemechanics at all of the Employer's locations in theNew York metropolitan area. The situs in dispute islocated in the Long Island City district.Sometime in late 1959 or 1960, negotiations tookplace between the Employer and Hegeman HollandFarms, sometimes referred to as Holland or HollandFarms, for a leasing arrangement for Holland's milktrucks. The Employer was made aware by Holland ofan existing collective-bargaining agreement it hadwith Local 584 covering the approximately ninemaintenance mechanics it utilized for service andrepair of its milk trucks.One of the conditions imposed by Holland ingranting the lease was that Hertz assume theaforementioned collective-bargaining agreement withLocal 584. The Employer sought and received theassentof Local 447 to assume the Local 584agreement.When the Employer assumed the Local584 agreement, it also took over the Holland garagefor the purpose of maintaining, servicing, andrepairing nonmilk trucks in Holland's garage. Whilethe number of trucks serviced and repaired at thisgarage has fluctuated over the years, at present thereare approximately 160 milk trucks and 35 nonmilktrucksmaintained and serviced at the Hollandgarage by about 20 mechanics who are members ofLocal 584. In late 1972, representatives of Local 447reportedly first learned that Local 584 mechanicswere performing work on nonmilk trucks at theHolland garage. At that time, Business Representa-tiveRonald Touanen of Local 447 complained toEmployer's personnel director, Roger Keehn, aboutthe utilization of Local 584 mechanics to performmechanical work on the nonmilk trucks. Touanenpointed out that the Employer's collective-bargainingagreement with Local 447 covers the maintenancemechanics at all of the Employer's locations in theNew York metropolitan area. Keehn promised todiscuss the matters again with Touanen, but neverdid.During the spring of 1973, Local 447 requestedarbitration, but the request failed as the parties didnot reach agreement on the selection of an arbitrator.Also during the spring of 1973, the Employer andHolland entered into lease renewal negotiations.Holland insisted that it would not renew the leaseunless the Employer ceased maintenance work onnonmilk trucks in the garage before approximately54 new milk trucks were delivered. The Employeraccepted this condition and planned to use a lot andgarage facility5 located across the street for the repairand maintenance of its nonmilk trucks. The new milktrucks were scheduled to be delivered during the fallof 1973; however, due to production delays, only 6 ofthe 54 trucks ordered have been delivered, with theremainder scheduled to arrive sometime in July ofthis year.On November 7, 1973, Keehn requested that theparties hold a meeting for the purpose of resolvingthe imminent dispute over the assignment of thework in connection with the maintenance and repairof the nonmilk trucks. Present at the meeting wereKeehn, for the Employer; Touanen, for Local 447;and Business Representatives Joseph Barone, forLocal 584. According to Keehn, he was threatenedwith picketing by the business representatives of bothUnions if the work in dispute were not awarded toemployees who were members of their respectiveUnions.B.The Determination of the DisputeOn July 23, 1974, the Board issued its Decision andDetermination of Dispute assigning the disputedwork to the Employer's employees represented byLocal 447, IAM, and finding that Respondent wasnot entitled,bymeans proscribed by Section8(b)(4)(D) of the Act, to force the Employer to assignthe' disputed work to employees represented by theRespondent.C.The Respondent's Refusal To ComplyIn addition to its threats to picket on or aboutNovember 7, 1973, the Respondent has refused andcontinues to refuse to comply with the Board'sDecision and Determination of Dispute that it is notentitled to force or require the Employer to assign thedisputed work to employees represented by it andthat it notify the Regional Director to that effect.D.The Unfair Labor PracticesAs alleged in the complaint, the Respondent'samended answer and its refusal to comply with theBoard's Decision and Determination of Dispute inthisproceeding clearly show that Respondent'scoercive threats of picketing and work stoppages atthe Employer's above-described service, repair, andmaintenance facilities had an object of forcing andrequiringHertz to continue to assign the work of5Thisleased lot and garagehas been used for storage and minor repairs. INTL. BROTHERHOOD OF TEAMSTERS 584servicing,maintaining, and repairing nonmilk trucksat its service facility_ located at 5657 58th Street, andat 5624 58th Street, Maspeth, Queens, city and Stateof New York, to employees who are members ofRespondent Local 584 rather than to employees whoaremembers of Local 447. The Respondent'sadmitted conduct at the above facility is proscribedby Section 8(b)(4)(ii)(D). Accordingly, we find thatthe Respondent violated the foregoing provision ofthe Act by engaging in the above-specified conduct.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with the opera-tions of the Employer herein involved, have a close,intimate, and substantial relation to trade, traffic,and commerce among the several States, and tend tolead to labor disputes burdening and obstructingcommerce and the free flow thereof.THE REMEDYHaving found that the Respondent violated Section8(b)(4)(ii)(D) of the Act, we shall order it to ceaseand desist therefrom and to take certain affirmativeaction designed to effectuate the purposes of the Act.CONCLUSIONS OF LAW1.The Employer is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.The Respondent and Local 447 are labororganizations within the meaning of Section 2(5) ofthe Act.3.By engaging in threats to picket and to causework stoppages directed at Hertz with an object offorcing or requiring Hertz to continue to assign thework of servicing, maintaining, and repairing non-milk trucks at its facilities located at 5657 58th Streetand at 5624 58th Street, Maspeth, Queens, city andState of New York, to employees who are membersof Respondent Local 584 rather than to employeeswho are members of Local 447, the Respondent hasengaged in unfair labor practices within the meaningof Section 8(b)(4)(ii)(D) of the Act.4.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDER127Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Local Union No. 584, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, New York, New York, its officers,agents, and representatives, shall:1.Cease and desist from threatening, coercing, orrestraining The Hertz Corporation where an objectthereof is to force or require the said Employer toassign the work of ,servicing, repairing, or maintain-ing nonmilk trucks at its facilities located at 5657 and5624 58th Street, Maspeth, Queens, city and State ofNew York, to employees represented by Respondent,rather than to employees represented by LocalUnion No. 447 of District 15 of the InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO.2.Take the following affirmative action which theBoard finds will effectuate the purposes of the Act:(a) Post at the business offices and meeting halls ofthe Respondent, New York, New York, copies of theattached notice marked "Appendix."6 Copies of saidnotice, on forms to be provided by the RegionalDirector for Region 29, after being duly signed by anauthorized representative of Respondent, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive'days thereafter, in conspicuous places, including allplaceswhere notices to members are customarilyposted.Reasonable steps shall be taken by theRespondent to insure that such notices are notaltered, defaced, or covered by any other material.(b)Sign and mail copies of said notice to theRegional Director for Region 29 for posting by TheHertz Corporation, if willing, at all locations wherenotices to its employees are customarily posted.(c)Notify the Regional Director for Region 29, inwriting,within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board." 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten, coerce, or restrain TheHertz Corporation where an object thereof is toforce or require said Employer to assign the workof servicing,repairing,ormaintaining nonmilktrucks at its facilities located at 5657 and 562458th Street,Maspeth, Queens, city and State ofNew York, to employees represented by us, ratherthan to employees represented by Local UnionNo. 447 of District 15 of the InternationalAssociationMachinists and Aerospace Workers,AFL-CIO.LocAL UNION No. 584,INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OFAMERICA